Case 20-05211   Doc 12   Filed 06/10/20 Entered 06/10/20 10:49:28   Desc Main
                           Document     Page 1 of 8
Case 20-05211   Doc 12   Filed 06/10/20 Entered 06/10/20 10:49:28   Desc Main
                           Document     Page 2 of 8
Case 20-05211   Doc 12   Filed 06/10/20 Entered 06/10/20 10:49:28   Desc Main
                           Document     Page 3 of 8
Case 20-05211   Doc 12   Filed 06/10/20 Entered 06/10/20 10:49:28   Desc Main
                           Document     Page 4 of 8
Case 20-05211   Doc 12   Filed 06/10/20 Entered 06/10/20 10:49:28   Desc Main
                           Document     Page 5 of 8
Case 20-05211   Doc 12   Filed 06/10/20 Entered 06/10/20 10:49:28   Desc Main
                           Document     Page 6 of 8
Case 20-05211   Doc 12   Filed 06/10/20 Entered 06/10/20 10:49:28   Desc Main
                           Document     Page 7 of 8
Case 20-05211   Doc 12   Filed 06/10/20 Entered 06/10/20 10:49:28   Desc Main
                           Document     Page 8 of 8
